Citation Nr: 0937300	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  05-38 778A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
lumbosacral disc disease, L4-L5, L5-S1.

2.  Entitlement to a rating in excess of 20 percent for 
sciatica of the left leg associated with lumbosacral disc 
disease. 

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran had active duty from July 1961 to September 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions dated in June 2004 and February 
2005 of a Department of Veterans Affairs (VA) Regional Office 
(RO).  

In October 2008, the Board remanded for further development.  
The case has now been returned for further appellate review.  

In a letter dated in December 2008, the Veteran raised a 
claim for compensation for numbness of the right leg.  That 
claim is referred to the RO for initial adjudication.  


FINDINGS OF FACT

1.  The Veteran's lumbosacral disc disease, L4-L5, L5-S1 has 
not been manifested by unfavorable ankylosis of the entire 
thoracolumbar spine.

2.  The Veteran's sciatica of the left leg associated with 
lumbosacral disc disease approximates no more than moderate 
incomplete paralysis of the sciatic nerve. 

3.  The Veteran's service-connected disabilities are not 
unusual, requiring frequent periods of hospitalization or 
causing unusual interference with work other than that 
contemplated within the schedular standards.

4.  The Veteran's service-connected disabilities do not 
prevent him from securing or following substantially gainful 
employment.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
lumbosacral disc disease, L4-L5, L5-S1 have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1- 4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5237, 5242, 
5243 (2008).

2.  The criteria for a rating in excess of 20 percent for 
sciatica of the left leg associated with lumbosacral disc 
disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.25, 4.26, 4.71a, DC 8720 (2008).

3.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in May 2004, July 2004, and November 
2008, the RO satisfied its duty to notify the Veteran under 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2008).  Specifically, the RO notified the Veteran of: 
information and evidence necessary to substantiate the 
claims; information and evidence that VA would seek to 
provide; and information and evidence that the Veteran was 
expected to provide.  In April 2006 and November 2008, the RO 
also notified the Veteran of the process by which initial 
disability ratings and effective dates are established. 
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

According to Vazquez-Flores v. Peake, 22 Vet App 37 (2008), 
for an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  These requirements were fulfilled in the 
November 2008 notification letter. 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The Veteran has been medically 
evaluated in conjunction with his claims.  Thus, the duties 
to notify and assist have been met.





	(CONTINUED ON NEXT PAGE)


Analysis

Spine Disability

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4.  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  The Board will consider 
entitlement to staged ratings to compensate for times since 
filing the claims when the disabilities may have been more 
severe than at other times during the course of the claims on 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2008).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups. 38 C.F.R. § 4.14.  The provisions of 38 
C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.  For 
the purpose of rating disability from arthritis, the spine is 
considered a major joint.  38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Traumatic 
arthritis is rated using DC 5010, which directs that the 
evaluation of arthritis be conducted under DC 5003, which 
states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DC 5010.  When, 
however, the limitation of motion is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent may be 
applied to each such major joint or group of minor joints 
affected by limitation of motion.  The limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion. 38 
C.F.R. § 4.71a, DC 5010.  In the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joints or two or more minor joint groups, will warrant 
a rating of 10 percent; in the absence of limitation of 
motion, X-ray evidence of arthritis involving two or more 
major joint groups with occasional incapacitating 
exacerbations will warrant a 20 percent rating.  The above 
ratings are to be combined, not added under DC 5003.  38 
C.F.R. § 4.71a, DC 5010, Note 1.

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. § 
4.6.  It should also be noted that use of terminology such as 
severe by VA examiners and others, although an element to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Board has evaluated the Veteran's back disorder under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.

General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine (100 percent);

Unfavorable ankylosis of the entire thoracolumbar spine (50 
percent);

Unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the entire thoracolumbar 
spine (40 percent);

For forward flexion of the cervical spine to 15 degrees or 
less, or favorable ankylosis of the entire cervical spine (30 
percent);

For forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees, or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or the 
combined range of motion of the cervical spine not greater 
than 170 degrees, or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis (20 
percent);

For forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees, or forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees, or combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees, or muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour, or 
vertebral body fracture with loss of 50 percent or more of 
the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2008).

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code. 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees. Normal combined range of motion of the thoracolumbar 
spine is 240 degrees. Normal ranges of motion for each 
component of spinal motion provided are the maximum usable 
for calculating the combined range of motion.  38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note 2.

It has not been contended or shown in this case that the 
Veteran has demonstrable deformity of a vertebral body (DC 
5285), complete bony fixation of the spine (DC 5286), or 
ankylosis of the lumbar spine (DC 5289).  Accordingly, the 
diagnostic codes pertaining to these disabilities are not 
applicable in the instant case.

The Board now turns to the applicable criteria.  The 
Veteran's spine disability has been rated under DC 5237 for 
lumbosacral strain.  Under the General Rating Formula for 
Diseases and Injuries of the Spine, a higher rating of 50 
percent is warranted for unfavorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, DCs 5237.  The December 2003 examination report 
noted thoracolumbar forward flexion was 40/70 degrees, side 
bending was 10/30 degrees, extension was 0/30 degrees, and 
rotation was 0/30 degrees.  The January 2005 examination 
report noted thoracolumbar forward flexion was 30/70 degrees, 
side bending was 10/30 degrees, rotation was 0/30 degrees, 
and extension was 0/30 degrees.  The January 2009 VA 
examination report noted thoracolumbar spine range of motion 
as follows:  flexion from 0 to 40 degrees, extension from 0 
to 20 degrees, bilateral lateral flexion from 0 to 30 
degrees, and bilateral lateral rotation from 0 to 20 degrees.  
Additionally, the examiner noted that the Veteran did not 
have thoracolumbar spine ankylosis.  VA treatment records 
dated throughout the applicable period noted that the Veteran 
had decreased range of motion of the spine.  Because there is 
no evidence that the Veteran has thoracolumbar spine 
ankylosis and he has consistently exhibited range of motion, 
he does not meet the requirement of unfavorable ankylosis of 
the entire thoracolumbar spine to warrant a higher rating.  
Thus, the General Rating Formula for Diseases and Injuries of 
the Spine cannot serve as a basis for an increased rating.

Accordingly, the Board turns to the question of whether the 
Veteran is entitled to a rating in excess of 40 percent based 
upon the diagnostic criteria pertaining to intervertebral 
disc syndrome (IDS).  IDS (pre-operatively or post- 
operatively) is to be evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, an increased rating of 60 
percent is warranted where there incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  Incapacitating episodes are defined as requiring 
bed rest prescribed by a physician and treatment by a 
physician.  The January 2005 examination report noted that 
the Veteran had four episodes of incapacitating back pain 
over the last year that required one day of bed rest.  The 
January 2009 VA examination report noted that the Veteran did 
not have any incapacitating episodes of the spine.  There is 
no evidence of incapacitating episodes having a total 
duration of at least six weeks during the past 12 months. 

As the Veteran is not entitled to an increased rating based 
upon incapacitating episodes, it is necessary to determine 
whether he is entitled to a higher rating based upon his 
orthopedic and neurological manifestations.  He is currently 
in receipt of a separate 20 percent evaluation for left lower 
extremity sciatica.  

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 
38 C.F.R. 
§ 4.124a, disability from neurological disorders is rated 
from 10 to 100 percent in proportion to the impairment of 
motor, sensory, or mental function.  With partial loss of use 
of one or more extremities from neurological lesions, rating 
is to be by comparison with mild, moderate, severe, or 
complete paralysis of the peripheral nerves.  The term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type of picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123.

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore neuritis and 
neuralgia of that nerve.  Complete paralysis of the sciatic 
nerve, which is rated as 80 percent disabling, contemplates 
foot dangling and dropping, no active movement possible of 
muscles below the knee, and flexion of the knee weakened or 
(very rarely) lost.  A 60 percent rating is warranted for 
severe incomplete paralysis with marked muscle atrophy.  38 
C.F.R. § 4.124a, DC 8520. Disability ratings of 10 percent, 
20 percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe in 
degree, respectively.  Diagnostic Code 8620 refers to 
neuritis of the sciatic nerve, and DC 8720 refers to 
neuralgia of the sciatic nerve.

The December 2003 VA examination report noted positive 
sciatic notch tenderness on the left side.  Straight leg 
raising in the sitting and supine position was negative.  
Motor function for extensor hallucis longus, tibialis 
anterior, peroneal musculature was rated at 5/5.  Achilles 
reflexes and patellar reflexes were 1+ bilaterally, and there 
was altered sensation in S1dermatomal distribution in the 
left lower extremity.  The examiner also noted that in the 
sitting position, the Veteran demonstrated a positive 
straight leg raising for his left lower extremity which was 
indicative of acute radiculopathy.  

VA treatment records dated in January 2004 and April 2004 
noted the Veteran's complaint of pain in the lower back 
radiating to the left leg causing pain and numbness of the 
left leg up to the knees and occasionally to the foot.  He 
denied bowel or bladder dysfunction.  Examination revealed 
positive left paralumbar tenderness, positive straight leg 
raising at 25-30 degrees, decreased one positive deep tendon 
reflexes in the left knee, 4/5 muscle strength in the left 
leg, and no sensory changes of the left leg.  The assessment 
included left sided radiculopathy.    

A VA treatment record dated in May 2004 noted pain 
concentrated in the lower back with radiation to the right 
leg and hip mostly.  There was tenderness to palpation over 
the paravertebral musculature with no trigger points 
palpated, no pain to medial or lateral rotation of either 
thigh, straight leg raising was 30 degrees bilaterally, motor 
strength was 5/5 bilaterally in the lower extremities, no 
pain to medial rotation of the bilateral legs, heel and toe 
walk was okay, reflexes were +2/2 at knee and ankle jerk, and 
plantars were down going.  The assessment included 
radiculopathy.     

A June 2004 VA treatment record noted the Veteran's 
complaints of pain and numbness in the lower back which went 
down the left leg into the foot, with the entire foot going 
numbing.  The Veteran indicated that the leg numbness was 
worse after driving for a couple of hours.  He felt weak in 
the left leg; there were no bowel or bladder involvement but 
his lower back hurt when he coughed or sneezed.  Examination 
of the Veteran revealed that he walked with an antalgic gait 
and straight leg raising was positive bilaterally in the 
sitting position with low back pain at 90 degrees left 
greater than right.  Anter-flex with low back pain at 45 
degrees but retro-flex was worse at 10-20 degrees with low 
back pain.  There were no touch deficits; decreased dorsal 
and plantar flexion was 4/5 of the left foot; decreased pain 
on the left foot, all toes, and leg below the knee; decreased 
pain on the lateral left thigh but not on medial left thigh; 
no muscle wasting noted on the left leg; deep tendon reflexes 
were 2+ in the upper extremity; 1+ left knee jerk; 2+ right 
knee jerk; and 1+ ankle jerk.  There was no clonus, and toes 
were down going.  

On examination in January 2005, the Veteran complained of 
constant low back pain with radiation down his left lower 
extremity which was worse with standing for protracted 
periods of time and walking long distances.  He denied any 
bowel or bladder incontinence.  Upon evaluation of the 
Veteran, the examiner noted that the Veteran had moderate 
pain to palpation over the L4-L5, L5-S1 interspace.  Forward 
flexion dynamics demonstrated increased severe lumbar 
spasticity from L3 to S1 and he had positive sciatic notch 
tenderness on the left side.  Straight leg raising in both 
the supine and sitting positions was positive at 70 degrees 
for the left lower extremity with associated spastic 
hamstrings; motor function for extensor hallucis longus, 
tibialis anterior, and peroneal musculature group was rated 
at 5/5.  Achilles reflex was 1+ bilaterally and patellar 
reflex was 1+ bilaterally.  The Veteran had altered sensation 
in the S1 dermatomal distribution of the left lower 
extremity.  The impression included moderate residual left 
lower extremity S1 radiculopathy.  

The January 2009 VA examination report noted that there was 
radiation of back pain of the left lower extremity down to 
the foot.  The Veteran had bilateral spasms and tenderness of 
the thoracic spine which was not severe enough to be 
responsible for an abnormal gait or abnormal spine contour.  
There was no atrophy, guarding, or weakness.  On motor 
examination, the Veteran demonstrated active movement against 
full resistance on hip flexion, hip extension, knee 
extension, ankle dorsiflexion, ankle plantar extension, and 
great toe extension.  Muscle tone was normal without muscle 
atrophy.  Sensory examination of the upper extremities 
revealed that vibration was impaired on the left side but 
normal on the right side, pain was normal bilaterally, light 
touch was impaired on the left side but normal on the right 
side, and position sense was normal bilaterally.  On the 
left, there was decrease sensation of S-1 distribution.  Knee 
jerk (L3-L4) was normal bilaterally, ankle jerk (S1) was 
hypoactive, and plantar (Babinski)/plantar flexion was normal 
bilaterally.  Lasegue's sign was positive on the left.  
Testing for non-organic physical sign showed no evidence of 
symptom magnification.  Straight left raising in sitting and 
supine position was positive at 70 degrees for left lower 
extremity and there was positive sciatic notch tenderness.  
The examiner noted a diagnosis of lumbar disc disease with 
mild left lower extremity radiculopathy and moderate 
mechanical low back pain.   

The Board finds no evidence of organic changes, such as 
moderate muscle atrophy, or trophic changes that would 
warrant a higher rating or demonstrate more than a moderate 
degree of incomplete paralysis of the sciatic nerve.  

Consideration has been given to the provisions of 38 C.F.R. 
§§ 4.40 and 4.45.  The December 2003 and January 2005 
examination reports noted that the Veteran was tested on the 
treadmill which was terminated after one minute due to back 
pain.  The December 2003 report noted that reexamination of 
the back demonstrated increased spasticity with loss of 
forward flexion dynamics to 30 degrees and side bending to 0 
degrees.  The January 2009 examination report noted that 
there was pain following repetitive motion but without 
additional limitation.  Even considering the effects of pain 
during use and flare-ups, there is no probative evidence 
demonstrating that the Veteran's disability is limited to the 
degree required for a rating in excess of rating under the 
limitation of motion codes.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

As the preponderance of the evidence is against the claims 
for increased ratings, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

In order to establish entitlement to TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and 
subjective criteria. Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 
27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria, 
set forth at 38 C.F.R. § 3.340(a)(2), provide for a total 
rating when there is a single disability or a combination of 
disabilities that results in a 100 percent schedular 
evaluation.  Subjective criteria, set forth at 38 C.F.R. § 
4.16(a), provide for a TDIU when, due to service-connected 
disability, a veteran is unable to secure or follow a 
substantially gainful occupation, and has a single disability 
rated 60 percent or more, or at least one disability rated 40 
percent or more with additional disability sufficient to 
bring the combined evaluation to 70 percent.  38 C.F.R. §§ 
3.340, 3.341, 4.16(a).  In exceptional circumstances, where 
the veteran does not meet the aforementioned percentage 
requirements, a total rating may nonetheless be assigned upon 
a showing that the individual is unable to obtain or retain 
substantially gainful employment.  38 C.F.R. § 4.16(b).

Here, the Veteran is in receipt of service connection for 
lumbosacral disc disease, L4-L5, L5-S1, rated as 40 percent 
disabling and sciatica of the left leg associated with 
lumbosacral disc disease, rated as 20 percent disabling.  The 
Veteran, thus, does not meet the schedular criteria for a 
TDIU.  See 38 C.F.R. § 4.16(a).  

However, where the percentage requirements set forth above 
are not met, entitlement to the benefit on an extraschedular 
basis may be considered when the veteran is unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities, and consideration is given to 
the veteran's background including his employment and 
educational history.  Therefore, rating boards should submit 
to the Director, Compensation and Pension Service, for extra- 
schedular consideration all cases of veterans, who are 
unemployable due to service-connected disability, but who 
fail to meet the percentage standards set forth in paragraph 
(a) of this section.  38 C.F.R. § 4.16(b).

Unlike the criteria for an extraschedular rating under 38 
C.F.R. § 3.321, the grant of an extraschedular rating for 
TDIU under 38 C.F.R. § 4.16 is based on a subjective standard 
that seeks to determine if a particular veteran is precluded 
from employment based on his service-connected disabilities.  
See VAOPGCPREC. 6-96 (1996).  This means that the Board 
should take into account the veteran's specific circumstances 
including his disability, education, and employment history 
when determining if he is unable to work.

On his application for TDIU, the Veteran indicated that he 
completed four years of high school, has experience working 
as a truck driver, and reportedly last worked full-time in 
July 2003.

The evidence includes an August 2004 letter from the 
Veteran's former employer indicating that he felt like that 
the Veteran was not capable of working anymore due to his 
pain.  In another letter also dated in August 2004, the 
Veteran's current employer indicated that full time 
employment was not an option for the Veteran  due to the 
severity of his back problems, and that he agreed to work one 
day a week.  It was noted that the Veteran could not sit or 
stand for any length of time. 

The January 2005 examination report noted that the Veteran's 
significant intervertebral disc disease with severe 
mechanical low back pain would prevent him from standing for 
protracted periods of time or walking long distances.  The 
examiner noted that he was considered a limited community 
ambulator without the aid of an orthopedic assistive device.  
The examiner opined that it was just as likely as not that 
the Veteran was not gainfully employable in any capacity due 
to his service connected back disability.

Subsequently, the January 2009 examination report addressed 
the Veteran's employability.  Based upon review of the claims 
folder, the Veteran's history, and physical examination of 
the Veteran, the examiner determined that the Veteran's spine 
disability was not a cause for TDIU.  The examiner noted that 
at the present time, the Veteran was capable of gainful 
employment in a sedentary occupation, working 40 hours a week 
according to the description of occupational titles.  The 
examiner based this opinion on current functional capacity 
evaluation training and material handling characteristics of 
gainful employment as related to the Veteran's service-
connected spine disability. 

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board finds that the January 2009 VA examination report 
is more probative than the January 2005 examination report.  
The 2009 report is more contemporaneous, was completed in 
conjunction with review of the claims folder,  and offers 
reasons and bases for the opinion reached supported by 
outside literature.  Therefore, the Board finds that the 
evidence as a whole does not indicate that the Veteran's 
spine disabilities preclude him from gainful employment.  The 
Board, therefore, concludes that this case presents no 
unusual or exceptional circumstances that would justify a 
referral of the total rating claim to the Director of the VA 
Compensation and Pension Service for extra-schedular 
consideration.  There is no evidence of anything out of the 
ordinary, or not average, in the Veteran's situation as a 
result of his service-connected disabilities.

In the absence of any evidence of unusual or exceptional 
circumstances beyond that which is contemplated by the 
assigned schedular disability evaluations, the preponderance 
of the evidence is against the claim.  The benefit-of-the- 
doubt rule does not apply and the claim must be denied.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).





ORDER

A rating in excess of 40 percent for lumbosacral disc 
disease, L4-L5, L5-S1 is denied.

A rating in excess of 20 percent for sciatica of the left leg 
associated with lumbosacral disc disease is denied. 

A TDIU is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


